


110 HR 5484 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5484
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from income and employment taxes real property tax abatements for seniors and
		  disabled individuals in exchange for services.
	
	
		1.Exclusion from income and
			 employment taxes for real property tax abatements in exchange for
			 services
			(a)Income
			 taxes
				(1)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139B the following new
			 section:
					
						139C.Real property
				tax abatements in exchange for services
							(a)In
				generalIn the case of a
				qualified individual, gross income shall not include any real property tax
				abatement received under a State program, or a local program under specific
				authority of State law, in which the taxpayer receives such abatement in
				exchange for services.
							(b)Qualified
				individualFor purposes of subsection (a), the term
				qualified individual means any individual who—
								(1)has attained age
				60, or
								(2)is disabled (within
				the meaning of section
				72(m)(7)).
								.
				(2)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139B the following new
			 item:
					
						
							Sec. 139C. Real property tax abatements in exchange for
				services.
						
						.
				(b)Employment
			 taxes
				(1)In
			 generalParagraph (7) of section 3121(b) of such Code is amended
			 by striking or at the end of subparagraph (E), by inserting
			 or at the end of subparagraph (F), and by inserting after
			 subparagraph (F) the following:
					
						(G)service under a State program in which the
				taxpayer in exchange for services receives an abatement of real property taxes
				which is excluded from income under section
				139C;
						.
				(2)Conforming
			 amendments to Social Security ActSection 210(a)(7) of the Social
			 Security Act (42 U.S.C. 410(a)(7)) is amended by striking or at
			 the end of subparagraph (E), by striking the period at the end of subparagraph
			 (F) and inserting , or, and by inserting after subparagraph (F)
			 the following:
					
						(G)service under a State program in which the
				taxpayer in exchange for services receives an abatement of real property taxes
				which is excluded from income under section 139C of the Internal Revenue Code
				of
				1986.
						.
				(c)Effective
			 dates
				(1)The amendments
			 made by subsection (a) shall apply to taxable years beginning after December
			 31, 2007.
				(2)The amendments
			 made by subsection (b) shall apply to service performed after December 31,
			 2007.
				
